DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 14/820,536, now US Patent no. 10,525,260, filed 6 August 2015, which receives the benefit of domestic priority to US Provisional Application nos. 62/036,526, 62/034,149, 62/037,152, 62/034,146, 62/034,144, and 62/034,142 respectively filed 12 August 2014, 7 August 2014 (2) and 6 August 2014 (3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Morero et al. (US Patent no. 8,612,022).
In regard to claims 1 and 2, Morero et al. describes a catheter for ablation/neuro-modulation via intravascular access, wherein the catheter has energy delivery devices (electrodes) and is configured to be deployed within a blood vessel (col 5 lines 1-16).  Figures 6 depicts the catheter located within a blood vessel.  The energy delivery devices comprising electrodes are positioned on an elongate support or substrate comprising struts 352 as shown in figure 8.  Each strut 352 contains at least one electrode region or a plurality of evenly or unevenly spaced apart electrodes on the face of each strut (col 12 line 65 – col 13 line 10).  The electrode in figure 8 is depicted as a circle such that the perimeter defines a shape having curved edges.  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mayse et al. (US Publication no. 2013/0289555).
In regard to claims 3 and 4, Mayse et al. describes a tissue ablation catheter to create lesions within a blood vessel (para 22). The catheter comprises energy delivery elements capable of applying electrical energy (para 17), and therefore energy delivery elements are considered to be electrodes.  In the embodiment depicted in figures 36-38, the catheter includes a support structure (i.e. balloon 720 with emitter assembly 730) configured for positioning the catheter and electrodes in a target blood vessel.  The support structure includes a plurality of electrodes 790a, 790b positioned on its face, wherein each electrode 790a, 790b has a cross-sectional shape that curves outwardly from the face (as depicted in figures 37 and 38).  The shape is similar to an arcuate shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9 March 2021